     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.201 Page 1 of 16



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    KEITH WAYNE SEKERKE ,                              Case No.: 19-cv-00035-WQH (JLB)
12                                                       REPORT AND
                                        Plaintiff,
                                                         RECOMMENDATION RE:
13
      v.                                                 DEFENDANTS’ MOTION TO
14                                                       DISMISS PLAINTIFF’S FIRST
      HOODENPYLE, et al.,
                                                         AMENDED COMPLAINT
15
16                                   Defendants.         [ECF No. 30]
17
18
19          Plaintiff Keith Wayne Sekerke (“Plaintiff”), a prisoner formerly incarcerated at the
20    Vista Detention Facility and currently incarcerated at the San Diego Central Jail, is
21    proceeding pro se and in forma pauperis in this civil rights action filed pursuant to
22    42 U.S.C. § 1983. (ECF Nos. 1; 3; 28 (“FAC”).) Plaintiff filed his First Amended
23    Complaint in this matter on April 9, 2020 against San Diego County Sheriff’s Deputies
24    Joshua Hoodenpyle (“Hoodenpyle”), Pablo Reyes (“Reyes”), Jeffrey Burns (“Burns”),
25    Jianna D’Agostino (“D’Agostino”), Miguel Angulo (“Angulo”), Brittany Stubbs
26    (“Stubbs”), and the County of San Diego (“County of San Diego” or “County”). (FAC at
27    1–3.) Presently before the Court is a Motion to Dismiss the First Amended Complaint filed
28    by Angulo, D’Agostino, Hoodenpyle, Stubbs, Reyes, and Burns (collectively,
                                                     1
                                                                             19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.202 Page 2 of 16



1     “Defendants”).1 (ECF No. 30.) Plaintiff filed an opposition (ECF No. 32), and Defendants
2     filed a reply (ECF No. 33).
3           The Court submits this Report and Recommendation to United States District Judge
4     William Q. Hayes pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule 72.1 of the
5     United States District Court for the Southern District of California. After a thorough
6     review of Plaintiff’s First Amended Complaint and the parties’ filings, and for the reasons
7     discussed below, the Court RECOMMENDS that Defendants’ Motion to Dismiss
8     Plaintiff’s First Amended Complaint be GRANTED without leave to amend.
9     I.    BACKGROUND
10          A.     Factual Background
11          The following allegations are taken from Plaintiff’s First Amended Complaint:
12          On September 7, 2015, Plaintiff was housed in administrative segregation at the
13    Vista Detention Facility in Vista, California.      (FAC at 1, 4.)      At 2:00 p.m. on
14    September 7, 2015, while Plaintiff was sitting at his desk and writing, six San Diego
15    County Sheriff Deputies, including Hoodenpyle, Reyes, Burns, D’Agostino, and Angulo,
16    unlocked his cell door and entered.      (Id. at 4.)   Hoodenpyle ordered Plaintiff “to
17    immediately get up and move to another cell without any explanation or provocation.” (Id.)
18    Hoodenpyle informed Plaintiff that they would collect Plaintiff’s property. (Id.) Plaintiff
19    then requested to pack his own property. (Id.) Reyes and D’Agostino approved Plaintiff’s
20    request. (Id.)
21          As Plaintiff began to gather his property, Hoodenpyle, Angulo, Burns, and another
22    deputy “immediately jumped” Plaintiff and beat him “in the head and body with about 25–
23    30 punches.” (Id.) Hoodenpyle was the lead aggressor. (Id.) He not only beat Plaintiff
24    the most, but he pounded Plaintiff’s head into the wall at the back of the cell. (Id.)
25
26
27          1
                   Defendant County of San Diego, which was not named in the original
28    Complaint (ECF No. 1), has not been served with the First Amended Complaint. (See ECF
      No. 30-1 at 2.)
                                                   2
                                                                              19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.203 Page 3 of 16



1     D’Agostino and Reyes stood by and watched the beating and failed to intervene and/or
2     protect Plaintiff. (Id.) D’Agostino was heard saying, “‘o.k., he (plaintiff) has had
3     enough.’” (Id.) Defendants then escorted Plaintiff in handcuffs to another cell, which was
4     contaminated with feces and urine. (Id.) The cell move was done maliciously. (Id.)
5           That same day, Plaintiff asked Stubbs if he could be seen by medical for his injuries,
6     but Stubbs denied Plaintiff’s request. (Id. at 6.) After a shift change at about 7:00 p.m.,
7     Plaintiff was escorted to the jail medical clinic and he saw a physician. (Id.) Eventually,
8     the jail physician called 911 and Plaintiff was escorted by ambulance to Tri-City Hospital’s
9     Emergency Department, where he was treated for head trauma. (Id.)
10          Following the beating, Hoodenpyle threatened Plaintiff with another “ass kicking,”
11    thereby dissuading Plaintiff from filing a federal civil rights complaint. (Id. at 7.) Plaintiff
12    did, however, file an Internal Affairs complaint and a San Diego County claim form.2 (Id.)
13          Plaintiff had been “convicted of auto theft” in March 2015 and was committed to the
14    California Department of Corrections and Rehabilitation (“CDCR”), “thus making Plaintiff
15    a convicted prisoner.” (Id.) Plaintiff feared filing a federal civil rights complaint while in
16    prison. (Id.) Plaintiff was released from prison on September 8, 2017. (Id.) Plaintiff was
17    arrested again in October 2018 and incarcerated. (Id.) He currently resides at the San
18    Diego Central Jail. (Id. at 1.)
19          In his First Amended Complaint, Plaintiff alleges that all Defendants except Stubbs
20    violated his constitutional right to be free from cruel and unusual punishment. (Id. at 4.)
21    Plaintiff further alleges that Stubbs violated his constitutional right to medical care. (Id. at
22    6.) Lastly, Plaintiff alleges that Hoodenpyle violated his constitutional right to access the
23    courts. (Id. at 7–8.) Plaintiff seeks an injunction against any forms of retaliation, damages
24
25
            2
26                 Plaintiff attaches to his First Amended Complaint a copy of his “Claim
      Against the County of San Diego,” dated November 30, 2015, a copy of his Internal Affairs
27    complaint with the San Diego County Sheriff’s Department, dated on or about
28    September 9, 2015, and a copy of the Sheriff’s Department’s acknowledgement of receipt
      of the Internal Affairs complaint, dated September 18, 2015. (See FAC at 12–20.)
                                                     3
                                                                                  19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.204 Page 4 of 16



1     in the sum of $500,000, and punitive damages in the sum of $500,000. (Id. at 10.)
2            B.      Procedural Background
3            On January 7, 2019, Plaintiff initiated this federal civil rights action pursuant to 42
4     U.S.C. § 1983. (ECF No. 1.) His original Complaint alleged that Hoodenpyle, Burns,
5     D’Agostino, Reyes, Angulo, and Deputy Morgan violated his right to be free from cruel
6     and unusual punishment, Stubbs violated his right to medical care, and Hoodenpyle
7     violated his right to access the courts and to due process. (Id. at 1–6.) On May 9, 2019,
8     Reyes and Burns moved to dismiss the Complaint on the grounds that it was time barred
9     and failed to state a claim upon which relief could be granted. (ECF No. 5.) On
10    May 16, 2019, D’Agostino, Angulo, Hoodenpyle, and Stubbs filed a Notice of Joinder in
11    the dismissal motion. (ECF No. 15.)3
12           On August 16, 2019, this Court issued a Report and Recommendation (“R&R”) on
13    the Motion to Dismiss, recommending that Judge Hayes grant the motion and dismiss the
14    Complaint with leave to amend. (ECF No. 20.) Plaintiff filed objections. (ECF Nos. 23;
15    24.) Judge Hayes overruled Plaintiff’s objections to the R&R and adopted the R&R except
16    the portion related to statutory tolling. (ECF No. 27.) Judge Hayes further dismissed the
17    Complaint without prejudice and with leave to amend. (Id. at 10–11.)
18           Plaintiff filed his First Amended Complaint on April 9, 2020 against Hoodenpyle,
19    Reyes, Burns, D’Agostino, Angulo, Stubbs, and the County of San Diego. (ECF No. 28.)
20    The County of San Diego has not been served with the First Amended Complaint. (See
21    ECF No. 30-1 at 2.)       Defendants now move to dismiss Plaintiff’s First Amended
22    Complaint. (ECF No. 30.)4
23    ///
24
25
26           3
                     Deputy Morgan was not served with the original Complaint. (See ECF Nos.
27    8; 16 at 1.)
             4
28               Defendants also argue on behalf of the County in their Motion to Dismiss.
      (See ECF No. 30-1 at 7–8.)
                                                    4
                                                                                19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.205 Page 5 of 16



1     II.   LEGAL STANDARD
2           A.     Motion to Dismiss for Failure to State a Claim
3           The Federal Rules of Civil Procedure require that a plaintiff’s complaint must
4     provide a “short and plain statement of the claim showing that [he] is entitled to relief.”
5     Fed. R. Civ. P. 8(a)(2). The pleading standard that Rule 8 announces does not require
6     detailed factual allegations, and the statement need only “give the defendant fair notice of
7     what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,
8     550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However,
9     “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
10    statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,
11    550 U.S. at 555).
12          A motion to dismiss for failure to state a claim upon which relief can be granted,
13    pursuant to Federal Rule of Civil Procedure 12(b)(6), tests the legal sufficiency of the
14    claims in the complaint. See Twombly, 550 U.S. at 555. “To survive a motion to dismiss,
15    a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
16    relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
17    570). “A claim has facial plausibility when the plaintiff pleads factual content that allows
18    the court to draw the reasonable inference that the defendant is liable for the misconduct
19    alleged.” Id. (quoting Twombly, 550 U.S. at 556). “Determining whether a complaint
20    states a plausible claim for relief [is] . . . a context-specific task that requires the reviewing
21    court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.
22           In ruling on a Rule 12(b)(6) motion to dismiss, the court does not look at whether
23    the plaintiff will “ultimately prevail but whether the [plaintiff] is entitled to offer evidence
24    to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). The court must
25    assume the truth of the facts presented and construe all inferences from them in the light
26    most favorable to the nonmoving party. Buckey v. County of Los Angeles, 968 F.2d 791,
27    794 (9th Cir. 1992). However, the court is “not bound to accept as true a legal conclusion
28    couched as a factual allegation.” Iqbal, 556 U.S. at 678.
                                                      5
                                                                                   19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.206 Page 6 of 16



1            Dismissal on statute of limitations grounds can be granted pursuant to Rule 12(b)(6)
2     “only if the assertions of the complaint, read with the required liberality, would not permit
3     the plaintiff to prove that the statute was tolled.” TwoRivers v. Lewis, 174 F.3d 987, 991
4     (9th Cir. 1999) (quoting Vaughan v. Grijalva, 927 F.2d 476, 478 (9th Cir. 1991)).
5            B.    Standards Applicable to Pro Se Litigants
6            With respect to an inmate who proceeds pro se, his factual allegations, “however
7     inartfully pleaded,” must be held “to less stringent standards than formal pleadings drafted
8     by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972); see also Erickson v. Pardus,
9     551 U.S. 89, 94 (2007) (reaffirming that this standard applies to pro se pleadings post-
10    Twombly). Thus, where a plaintiff appears pro se in a civil rights case, the Court must
11    construe the pleadings liberally and afford plaintiff any benefit of the doubt. Hebbe v.
12    Pliler, 627 F.3d 338, 342 (9th Cir. 2010). However, in giving liberal interpretation to a
13    pro se civil rights complaint, courts may not “supply essential elements of the claim that
14    were not initially pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268
15    (9th Cir. 1982). “The plaintiff must allege with at least some degree of particularity overt
16    acts which defendants engaged in that support the plaintiff’s claim.” Jones v. Cmty.
17    Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984) (internal quotation omitted).
18           Before dismissing a pro se civil rights complaint for failure to state a claim, the
19    plaintiff should be given a statement of the complaint’s deficiencies and an opportunity to
20    cure. Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623–24 (9th Cir.1988). Only if it
21    is absolutely clear that the deficiencies cannot be cured by amendment should the
22    complaint be dismissed without leave to amend. Id. at 623; see also James v. Giles, 221
23    F.3d 1074, 1077 (9th Cir. 2000).
24    III.   DISCUSSION
25           The Court gave Plaintiff an opportunity to cure the deficiencies in his original
26    Complaint. (See ECF Nos. 20; 27.) Defendants now move to dismiss Plaintiff’s First
27    Amended Complaint on the basis that Plaintiff “fails to allege any new facts—or any new
28    dates—that could alter the Court’s prior ruling that Plaintiff’s claims are barred by the
                                                    6
                                                                               19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.207 Page 7 of 16



1     statute of limitations.” (ECF No. 30-1 at 2.) Defendants further assert that Plaintiff’s First
2     Amended Complaint fails to state a claim, even if not barred by the statute of limitations.
3     (Id. at 7–9.) For the reasons set forth below, the Court finds that Plaintiff’s First Amended
4     Complaint is barred by the statute of limitations.
5           A.     Law of the Case Doctrine
6           “Under the ‘law of the case’ doctrine, ‘a court is generally precluded from
7     reconsidering an issue that has already been decided by the same court, or a higher court
8     in the identical case.’” United States v. Alexander, 106 F.3d 874, 876 (9th Cir. 1997)
9     (quoting Thomas v. Bible, 983 F.2d 152, 154 (9th Cir. 1993)); see also Lucas Auto. Eng’g,
10    Inc. v. Bridgestone/Firestone, Inc., 275 F.3d 762, 766 (9th Cir. 2001) (“Under the law-of-
11    the-case doctrine, a court will not reexamine an issue previously decided by the same or
12    higher court in the same case.”). The law of the case doctrine is “not a limitation on a
13    tribunal’s power, but rather a guide to discretion.” Id. (citing Arizona v. California, 460
14    U.S. 605, 618 (1983)). Courts have “discretion to depart from the law of the case where:
15    1) the first decision was clearly erroneous; 2) an intervening change in the law has
16    occurred; 3) the evidence on remand is substantially different; 4) other changed
17    circumstances exist; or 5) a manifest injustice would otherwise result.” Id. “Failure to
18    apply the doctrine of the law of the case absent one of the requisite conditions constitutes
19    an abuse of discretion.” Id. (citing Thomas, 983 F.2d at 155).
20          B.     Statute of Limitations
21          “Section 1983 does not contain its own statute of limitations.” TwoRivers, 174 F.3d
22    at 991. Without a federal limitations period, federal courts apply to Section 1983 cases the
23    statute of limitations for personal injury claims in the forum state. Id. (citing Wilson v.
24    Garcia, 471 U.S. 261, 279–80 (1985)); see also Douglas v. Noelle, 567 F.3d 1103, 1109
25    (9th Cir. 2009) (“Section 1983 claims are characterized as personal injury suits for statute
26    of limitations purposes.”). However, in borrowing a state statute of limitations for a federal
27    cause of action, the federal courts “borrow no more than necessary.” TwoRivers, 174 F.3d
28    at 991 (quoting West v. Conrail, 481 U.S. 35, 39–40 (1987)). Therefore, “federal, not state,
                                                    7
                                                                                19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.208 Page 8 of 16



1     law determines when a civil rights claim accrues.” Id. (citing Elliott v. City of Union City,
2     25 F.3d 800, 801–02 (9th Cir. 1994)). “Under federal law, a claim accrues when the
3     plaintiff knows or has reason to know of the injury which is the basis of the action.” Id. at
4     991–92 (citing Kimes v. Stone, 84 F.3d 1121, 1128 (9th Cir. 1996)).
5             In this case, the forum state is California. (ECF No. 1.) The governing statute of
6     limitations is therefore California Civil Procedure Code Section 335.1. See Cal. Civ. Proc.
7     Code § 335.1; see also Jackson v. Barnes, 749 F.3d 755, 761 (9th Cir. 2014). Section 335.1
8     provides for a two-year statute of limitations for personal injury suits. See id.; see also
9     Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004) (“Effective January 1, 2003, the new
10    California statute of limitations for assault, battery, and other personal injury claims is two
11    years . . . .”).
12            In ruling on Defendants’ prior Motion to Dismiss Plaintiff’s Complaint, Judge Hayes
13    held:
14
              [A] two-year statute of limitations applies to Plaintiff’s claims, and Plaintiff
15            failed to file suit within two years after his claims accrued on
16            September 7, 2015. See Wheeler v. City of Santa Clara, 894 F.3d 1046, 1059
              (9th Cir. 2018) (two-year statute of limitations for § 1983 claims in
17            California); TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999); Cal. Civ.
18            Proc. Code § 335.1. Plaintiff’s Complaint is untimely, unless Plaintiff is
              entitled to tolling.
19
20    (ECF No. 27 at 7.)
21            Based on the allegations in Plaintiff’s First Amended Complaint and the arguments
22    in his opposition, the Court finds that no circumstances exist supporting reconsideration of
23    this holding. Based upon Plaintiff’s allegations, he knew or had reason to know of the
24    injuries which are the basis of this action on September 7, 2015. (See FAC at 1, 4–8.) This
25    is the date on which Plaintiff alleges he was beaten, denied medical care, and threatened
26    against filing suit. (See id.) Plaintiff did not file his Complaint until January 7, 2019. (ECF
27    No. 1.) As the statute of limitations ran on September 7, 2017, this lawsuit is untimely
28    unless Plaintiff is entitled to tolling.
                                                     8
                                                                                 19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.209 Page 9 of 16



1           C.     Tolling
2           Federal courts apply the forum state’s law regarding tolling. See Jones, 393 F.3d at
3     927; see also Fink v. Shedler, 192 F.3d 911, 914 (9th Cir. 1999), as amended on denial of
4     reh’g and reh’g en banc (Dec. 13, 1999) (“Federal courts . . . apply a forum state’s law
5     regarding tolling, including equitable tolling[,] when not inconsistent with federal law.”).
6                  1.     California Civil Procedure Code Section 352.1
7           Plaintiff contends that his claims should be tolled in accordance with California Civil
8     Procedure Code Section 352.1. (FAC at 7–8; ECF No. 32 at 3.) Section 352.1 provides,
9     in relevant part:
10
            (a) If a person entitled to bring an action . . . is, at the time the cause of action
11
            accrued, imprisoned on a criminal charge, or in execution under the sentence
12          of a criminal court for a term less than for life, the time of that disability is not
            a part of the time limited for the commencement of the action, not to exceed
13
            two years.
14          ...
            (c) This section does not apply to an action, other than an action to recover
15
            damages or that portion of an action that is for the recovery of damages,
16          relating to the conditions of confinement, including an action brought by that
            person pursuant to Section 1983 of Title 42 of the United States Code.
17
18    Cal. Civ. Proc. Code § 352.1(a), (c). Therefore, pursuant to Section 352.1, the limitations
19    period for the portion of Plaintiff’s action that is for the recovery of damages5 can be tolled
20    for up to two years if the cause of action accrued while Plaintiff was “imprisoned on a
21    criminal charge,” or “in execution under the sentence of a criminal court for a term less
22    than for life.” See Ellis v. City of San Diego, 176 F.3d 1183, 1188–90 (9th Cir. 1999);
23    Beaudoin v. Schlachter, 672 F. App’x 706, 706 (9th Cir. 2016).
24
25
            5
26                 Plaintiff is seeking both injunctive relief and damages. (FAC at 10.) By its
      plain language, the tolling provision of Section 352.1 only applies to claims for damages,
27    not claims for injunctive relief. Therefore, Plaintiff is not entitled to tolling under Section
28    352.1 with respect to the portion of his action that is for injunctive relief. (See ECF No. 27
      at 6, n.3.)
                                                     9
                                                                                   19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.210 Page 10 of 16



1           In ruling on Defendants’ prior Motion to Dismiss Plaintiff’s Complaint, Judge Hayes
2     held that this Court must follow the decision of Austin v. Medicis, 21 Cal. App. 5th 577
3     (2018), review denied (June 13, 2018), in applying Section 352.1. (ECF No. 27 at 9.) In
4     Austin,
5
            [t]he court of appeal held that a plaintiff is “‘imprisoned on a criminal charge’
6           within the meaning of section 352.1 if he or she is serving a term of
7           imprisonment in the state prison.” [21 Cal. App. 5th] at 597. Because the
            plaintiff “was in pretrial custody in the Los Angeles County Jail [when the
8           cause of action accrued], he was not ‘imprisoned on a criminal charge’ . . .
9           and section 352.1 does not apply.” Id.

10    (ECF No. 27 at 8.) Relying on Austin, Judge Hayes held as follows:
11
            At the time Plaintiff’s claim accrued on September 7, 2015, Plaintiff was
12          housed at the Vista Detention Facility. Plaintiff was not “serving a term of
13          imprisonment in the state prison.” Austin, 21 Cal. App. 5th at 593.
            Accordingly, Plaintiff was not “imprisoned on a criminal charge” or “under
14          the sentence of a criminal court for a term less than for life” pursuant to section
15          352.1(a). Plaintiff is not entitled to statutory tolling.

16    (ECF No. 27 at 9–10.)
17          Nothing before the Court supports reconsideration of this holding.6 In his First
18    Amended Complaint, Plaintiff alleges that he was convicted of auto theft in March 2015
19    and thereafter committed to CDCR, thus making him a “convicted prisoner” at the time of
20    the events at issue on September 7, 2015. (FAC at 7.) However, Plaintiff also alleges that
21    he was not in state prison at the time of the events, but rather was being held at the San
22    Diego County Sheriff’s Department’s Vista Detention Facility. (See FAC at 1; Cal. Penal
23
24
25
26          6
                   The Court notes that no intervening change in law has occurred. On the
27    contrary, the Ninth Circuit, in an unpublished decision issued after the Court ruled on
28    Defendants’ prior Motion to Dismiss, held that it was “obligated to follow” Austin. Shaw
      v. Sacramento Cnty. Sheriff’s Dep’t, 810 F. App’x 553, 554 (9th Cir. 2020).
                                                    10
                                                                                 19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.211 Page 11 of 16



1     Code § 5003 (listing prisons and institutions within CDCR’s jurisdiction).)7 He further
2     argues in his opposition that “his accrual period” should begin “in December 2015 when
3     Plaintiff is a state prisoner.” (ECF No. 32 at 4–5.) Thus, there is no dispute that Plaintiff
4     was not serving a term of imprisonment in a state prison at the time of the events at issue
5     in his First Amended Complaint.8
6           The Court is unpersuaded by Plaintiff’s argument that the period of equitable tolling
7     from September 7, 2015 through December 2015, as discussed below, serves to delay the
8     beginning of the statute of limitations period, such that Plaintiff was actually serving a term
9     of imprisonment in state prison by the time the two-year statute began to run and Section
10    352.1 therefore applies. (ECF No. 32 at 3–4.) As previously stated, “federal, not state, law
11    determines when a civil rights claim accrues.” TwoRivers, 174 F.3d at 991 (citation
12    omitted). Under federal law, “a claim accrues when the plaintiff knows or has reason to
13    know of the injury which is the basis of the action.” Id. at 991–92 (citation omitted).
14
15
16          7
                    Additionally, the Court takes judicial notice of Plaintiff’s representations in
17    filings in other cases he has commenced in this District. See United States v. Author Servs.,
18    Inc., 804 F.2d 1520, 1523 (9th Cir. 1986), amended, 811 F.2d 1264 (9th Cir. 1987),
      overruled on other grounds by United States v. Jose, 131 F.3d 1325 (9th Cir. 1997) (“It is
19    well established that a court may take judicial notice of its own records.”). On
20    April 17, 2015, Plaintiff filed a Notice of Change of Address, notifying the Court that his
      new address was the Vista Detention Facility. Sekerke v. Gonzales, No. 15-cv-00573-JLS
21    (WVG) (S.D. Cal.), at ECF No. 3. On December 9, 2015, Plaintiff filed another Notice of
22    Change of Address, notifying the Court that his new address was the California Institute
      for Men located in Chino, CA. Id. at ECF No. 18.
23           8
                    Moreover, the Court takes judicial notice of the fact that Plaintiff appealed his
24    state court conviction on December 15, 2015. See People v. Sekerke, No. D069480, 2016
      WL 5404082, at *1 (Cal. Ct. App. Sept. 29, 2016) (Plaintiff was charged with and pled
25    guilty to auto theft in March 2015); Notice of Appeal, People v. Sekerke, No. D069480. In
26    California, a notice of appeal must generally be filed within 60 days of service of the Notice
      of Entry of judgment. See Cal. R. Ct. 8.104. This further supports Plaintiff’s prior
27    statement in this case, made under penalty of perjury, that as of September 7, 2015, he was
28    not serving a term of imprisonment in a state prison, but rather had pled guilty and was
      awaiting sentencing. (See ECF No. 16 at 2.)
                                                    11
                                                                                 19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.212 Page 12 of 16



1     Judge Hayes previously determined that Plaintiff’s claims9 accrued on September 7, 2015.
2     (ECF No. 27 at 7.) Section 352.1 is clear that its tolling provisions apply “[i]f a person
3     entitled to bring an action, . . . is, at the time the cause of action accrued, imprisoned on
4     a criminal charge . . . .” Cal. Civ. Proc. Code § 352.1(a) (emphasis added); see also Cal.
5     Civ. Proc. Code § 357 (“No person can avail himself of a disability, unless it existed when
6     his right of action accrued.”). None of Plaintiff’s allegations in his First Amended
7     Complaint support a different date of accrual.10 Thus, Plaintiff is not eligible for statutory
8     tolling under Section 352.1.
9                  2.     Equitable Tolling
10          The Court has already determined that “Plaintiff was entitled to equitable tolling
11    through the end of 2015, [while he] exhausted mandatory grievance procedures.” (ECF
12    No. 27 at 10.) Now, Plaintiff argues he was entitled to equitable tolling extending beyond
13    the end of 2015. The Court addresses these arguments below.
14          The Court has already considered and rejected Plaintiff’s first argument that he is
15    entitled to additional equitable tolling beyond the end of 2015 on the basis of specific
16    threats of retaliation from Defendant Hoodenpyle made on September 7, 2015.11 (See, e.g.,
17
18
19          9
                     Plaintiff does not bring any new claims in his First Amended Complaint.
20    (Compare ECF No. 1 at 4–6 with FAC at 4–9.)
             10
                     Plaintiff cites cases from other circuits supporting delayed accrual of the
21    statute of limitations where a plaintiff alleges continuing violations. (ECF No. 32 at 3.) In
22    the Ninth Circuit, a continuing violation theory applies to Section 1983 actions, allowing a
      plaintiff to seek relief for events outside of the limitations period. Knox v. Davis, 260 F.3d
23    1009, 1013 (9th Cir. 2001). However, Plaintiff has not alleged any continuing violations
24    in his First Amended Complaint, as he alleges that the events underlying each claim
      occurred on September 7, 2015 (FAC at 1, 4–8). See Pisciotta v. Teledyne Indus., Inc., 91
25    F.3d 1326, 1331–32 (9th Cir. 1996) (under the “continuing violation” theory, the statute of
26    limitations does not begin to run until the last breach occurs); see also Knox, 260 F.3d at
      1013 (a “mere continuing impact from past violations is not actionable” if the violations
27    lie outside the statute of limitations period).
             11
28                   Plaintiff does not allege that any other Defendant made specific threats of
      retaliation after his alleged beating on September 7, 2015. (See FAC at 4–8.)
                                                    12
                                                                                19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.213 Page 13 of 16



1     ECF Nos. 1 at 6; 20 at 13; 23 at 4.) In its prior Order, the Court held that “Plaintiff was
2     not entitled to equitable tolling due to the alleged threats made by Defendant Hoodenpyle
3     that would extend beyond the end of 2015.” (ECF Nos. 20 at 13; 27 at 10.) The Court
4     finds that Plaintiff has advanced no argument which supports reconsideration of this
5     holding.    Plaintiff left the custody of the Sheriff’s Department, where Defendant
6     Hoodenpyle was employed, in December 2015 and was not, therefore, vulnerable to any
7     threatened retaliation by him after that. (See ECF Nos. 1 at 2–7; FAC at 2–7; 32 at 5.)
8           Next, Plaintiff appears to argue that he is entitled to equitable tolling post-December
9     2015 because, even after he was transferred to state prison, he was “in fear of false charges
10    being brought against him to cover up the beating by defendants.” (ECF No. 32 at 4; see
11    also FAC at 7.) Plaintiff argues that he “figured that the time from December 2015–
12    September 2017 was enough time to weed out any bogus battery charges against [him].”
13    (Id. at 3.) In California, a defendant may be equitably estopped from asserting the statute
14    of limitations as a defense if the plaintiff was prevented from timely filing a claim as a
15    result of duress caused by the defendant during the applicable limitations period. See Ateeq
16    v. Najor, 15 Cal. App. 4th 1351, 1357 (1993) (finding the defendant equitably estopped
17    from asserting the statute of limitations as a defense where the defendant’s repeated threats
18    of deportation caused plaintiff to delay filing suit).
19          In order for equitable estoppel to apply, a plaintiff must show that he was unable to
20    file a timely claim as a result of his actual and reasonable reliance on the defendant’s
21    conduct or representations during the applicable limitations period. See id.; see also
22    Lukovsky v. City & Cnty. of S.F., 535 F.3d 1044, 1051–52 (9th Cir. 2008) (setting forth the
23    elements of equitable estoppel under California law and noting that “California equitable
24    estoppel is . . . similar to and not inconsistent with federal common law”); Santa Maria v.
25    Pac. Bell, 202 F.3d 1170, 1176 (9th Cir. 2000), overruled on other grounds by Socop-
26    Gonzalez v. INS, 272 F.3d 1176, 1194–96 (9th Cir. 2001) (en banc). Here, Plaintiff fails
27
28
                                                     13
                                                                               19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.214 Page 14 of 16



1     to allege any actual and reasonable reliance on Defendants’ conduct or representations.12
2     As Plaintiff alleges in his First Amended Complaint, he filed both an Internal Affairs
3     complaint and a claim with the County of San Diego while he was housed at the Vista
4     Detention Facility without any retaliation. (See id. at 7, 13–20.) Plaintiff also did not need
5     time to “weed out bogus battery charges” because Plaintiff has not alleged that any were
6     brought against him. The Court does not find that Plaintiff’s subjective, and demonstrably
7     unfounded, concerns about retaliation in the form of false charges warrant equitable
8     estoppel.13
9           As Plaintiff does not allege any other basis for equitable tolling, the Court finds that
10    Plaintiff’s First Amended Complaint is untimely. See Cervantes v. City of San Diego, 5
11    F.3d 1273, 1275 (9th Cir. 1993). For the foregoing reasons, the Court recommends that
12    Defendants’ motion to dismiss be GRANTED.14
13    ///
14    ///
15
16
17          12
                     The Court notes that Plaintiff has already represented in this case, under
18    penalty of perjury, his reason for waiting to file this lawsuit. He stated that he “initially
      decided to just wait until [he] got to prison to file [a lawsuit] due to Deputy Hoodenpyle’s
19    threats, but after getting the Internal Affairs response got discouraged.” (ECF No. 23 at 4.)
20    He “thought they all just covered it up.” (Id.) It was not until Plaintiff had a conversation
      with Reyes in 2018 in which Reyes informed him “they all got in trouble” that he
21    “calculated the statute of limitations and tolling provisions and decided to file suit.” (Id.
22    at 3, 4.)
             13
                     Compare Polk v. Cavin, 447 F. App’x 840, 842 (9th Cir. 2011) (finding the
23    plaintiff’s allegations that she was threatened and intimidated sufficient to survive a motion
24    to dismiss where she alleges the defendants who assaulted her continued making threats to
      keep her quiet and denied her access to legal materials and the law library), with Limcaco
25    v. Wynn, 809 F. App’x 465, 466 (9th Cir. 2020) (finding that even if the plaintiff “perceived
26    certain conduct by the defendants as threatening, she failed to allege any affirmative threat
      to her personally that prevented her from pursuing her claims”).
27           14
                     Because the Court recommends granting Defendants’ motion to dismiss on
28    the basis that each of Plaintiff’s claims is barred by the applicable statute of limitations, it
      need not address Defendants’ alternative argument that Plaintiff has failed to state a claim.
                                                     14
                                                                                  19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.215 Page 15 of 16



1           D.      Defendant County of San Diego
2           Defendant County of San Diego has not been served with the First Amended
3     Complaint, and as such, it has not formally joined in Defendants’ Motion to
4     Dismiss. Nevertheless, “[a] trial court may dismiss a claim sua sponte under Fed. R. Civ.
5     P. 12(b)(6),” provided proper notice is given to the plaintiff. Omar v. Sea-Land Serv., Inc.,
6     813 F.2d 986, 991 (9th Cir. 1987) (“Such a dismissal may be made without notice where
7     the claimant cannot possibly win relief.”); accord Wong v. Bell, 642 F.2d 359, 361 (9th
8     Cir. 1981) (“A trial court may act on its own initiative to note the inadequacy of a complaint
9     and dismiss it for failure to state a claim, but the court must give notice of its sua
10    sponte intention to invoke Rule 12(b)(6) and afford plaintiffs ‘an opportunity to at least
11    submit a written memorandum in opposition to such motion.’” (citations omitted)
12    (quoting Crawford v. Bell, 599 F.2d 890, 893 (9th Cir. 1979))).
13          The Court here finds that, after proper notice is given to Plaintiff, his claims against
14    the County should be dismissed sua sponte, as time barred for the reasons stated above.
15    Alternatively, the Court finds that Plaintiff’s claims against the County should be dismissed
16    for failure to state a viable Section 1983 claim. The First Amended Complaint is entirely
17    devoid of allegations concerning the County’s alleged constitutional violations. Plaintiff
18    does not allege that the County adopted any policies, rules, or regulations that affected his
19    rights or gave rise to any of his claims. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658,
20    694 (1978) (“[A] local government may not be sued under § 1983 for an injury inflicted
21    solely by its employees or agents. Instead, it is when execution of a government’s policy
22    or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be
23    said to represent official policy, inflicts the injury that the government as an entity is
24    responsible under § 1983.”); see also Van Ort v. Est. of Stanewich, 92 F.3d 831, 835 (9th
25    Cir. 1996).
26          Accordingly, the Court recommends that, after proper notice is given to Plaintiff by
27    way of this Report and Recommendation, the First Amended Complaint be dismissed as to
28    Defendant County of San Diego.
                                                    15
                                                                                19-cv-00035-WQH (JLB)
     Case 3:19-cv-00035-WQH-JLB Document 36 Filed 01/15/21 PageID.216 Page 16 of 16



1           E.      Leave to Amend
2           Defendants argue that Plaintiff’s First Amended Complaint should be dismissed with
3     prejudice because any amendment would be futile. (ECF No. 30-1 at 9–10.) The Court
4     agrees. It is absolutely clear that the deficiencies in the First Amended Complaint cannot
5     be cured by amendment. See Karim-Panahi, 839 F.2d at 623; see also James v. Giles, 221
6     F.3d 1074, 1077 (9th Cir. 2000). Accordingly, the Court recommends that the First
7     Amended Complaint be dismissed without leave to amend.
8     IV.   CONCLUSION
9           For the reasons discussed above, IT IS HEREBY RECOMMENDED that the
10    District Court issue an Order: (1) accepting this Report and Recommendation;
11    (2) GRANTING Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint as
12    barred by the statute of limitations, WITHOUT LEAVE TO AMEND; and (3)
13    DISMISSING the First Amended Complaint as to Defendant County of San Diego after
14    proper notice is given to Plaintiff by way of this Report and Recommendation.
15          IT IS ORDERED that no later than February 12, 2021, any party to this action
16    may file written objections with the Court and serve a copy on all parties. The document
17    should be captioned “Objections to Report and Recommendation.”
18          IT IS FURTHER ORDERED that any reply to the objections shall be filed with
19    the Court and served on all parties no later than February 26, 2021. The parties are advised
20    that failure to file objections within the specified time may waive the right to raise those
21    objections on appeal of the Court’s order. See Martinez v. Ylst, 951 F.2d 1153, 1156 (9th
22    Cir. 1991).
23          IT IS SO ORDERED.
24    Dated: January 15, 2021
25
26
27
28
                                                   16
                                                                               19-cv-00035-WQH (JLB)
